Name: Commission Regulation (EC) No 1493/2003 of 25 August 2003 amending and correcting Regulation (EC) No 98/2003 as regards the forecast supply balance for the cereals sector for the French overseas departments and the forecast supply balance for the processed fruit and vegetable sector for the Canary Islands
 Type: Regulation
 Subject Matter: foodstuff;  trade;  plant product;  regions of EU Member States;  overseas countries and territories
 Date Published: nan

 Avis juridique important|32003R1493Commission Regulation (EC) No 1493/2003 of 25 August 2003 amending and correcting Regulation (EC) No 98/2003 as regards the forecast supply balance for the cereals sector for the French overseas departments and the forecast supply balance for the processed fruit and vegetable sector for the Canary Islands Official Journal L 214 , 26/08/2003 P. 0010 - 0011Commission Regulation (EC) No 1493/2003of 25 August 2003amending and correcting Regulation (EC) No 98/2003 as regards the forecast supply balance for the cereals sector for the French overseas departments and the forecast supply balance for the processed fruit and vegetable sector for the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 3(6) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(2), as last amended by Regulation (EC) No 1922/2002(3), and in particular Article 3(6) thereof,Whereas:(1) Part I of Annex I to Commission Regulation (EC) No 98/2003 of 20 January 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption for processing and as agricultural inputs, and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001(4), as last amended by Regulation (EC) No 753/2003(5), establishes a forecast supply balance and Community aid for cereals and cereal products for the French overseas departments.(2) The forecast supply balance provides for an annual quantity of 40250 tonnes of cereals for Martinique and 4303 tonnes of cereals for French Guiana. The current situation as regards implementation of the balance shows that the quantities laid down for supplying the two departments are insufficient to cover their needs.(3) By letter dated 6 June 2003, the French authorities therefore submitted a request for an amendment to the balance for Martinique and French Guiana in order to satisfy the supply needs of the two departments.(4) In the light of the supporting documentation provided, the quantities of cereals provided for in the forecast supply balance should be increased.(5) Regulation (EC) No 98/2003 contains a technical error concerning the quantities of products processed from fruit and vegetables falling within CN code 2008 intended for processing or packing in the Canary Islands. That error in the forecast supply balance for the Canary Islands should consequently be corrected.(6) Regulation (EC) No 98/2003 should therefore be amended and corrected.(7) The measures provided for in this Regulation are in accordance with the opinions of the Management Committee for Cereals and the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Part 1 of Annex I to Regulation (EC) No 98/2003 is hereby replaced by the Annex hereto.Article 2In Part 4 of Annex V to Regulation (EC) No 98/2003, note 2 is hereby corrected as follows:"(2) Including 5300 tonnes for the products intended for processing and/or packaging."Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union.Article 2 shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 198, 21.7.2001, p. 45.(3) OJ L 293, 29.10.2002, p. 11.(4) OJ L 14, 21.1.2003, p. 32.(5) OJ L 107, 30.4.2003, p. 3.ANNEX"Part 1 Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodderForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"